o\-\S-Sl~c\j




                                                        John D. Kinard
                                                          DISTRICT CLERK
                                                GALVESTON COUNTY, TEXAS


October 08, 2015

First Court of Appeals
Christopher A Prine, Clerk of Court
301 Fannin 2nd floor
Houston, TX 77002-2066

                                           NOTICE OF ASSIGNMENT ON APPEAL


IN RE: Cause No. 14-CV-0609, Styled LB. Henderson, ET AL vs. Financial Freedom Senior Funding Corporation- Filed in
56th District Court of Galveston County, Texas

Dear Clerk:


Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 1st Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: October 02,2015
Notice of Appeal: October 07,2015
Motion for New Trial filed: None
Request for Finding of Facts and Conclusions of Law filed: None
Trial Judge: Lonnie Cox
Court Reporter: Dale Lee

Request is hereby made that all parties immediately file any designation of material to be included in the
Clerk's record. Any Motions for Extension of Time to file the recordon appeal must be filed directlywith the Court of Appeals
A copy of this assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and
return the same to my office.

Sincerely,

John D. Kinard
District Clerk
Galveston County, Texas

By: /s/ Shailja Dixit, Deputy
               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551-2388

                                           Phone (409) 766-2424 Fax(409) 766-2292
Copy sent to



I.B. Henderson, Pro Se
10427 Artesia Blvd., Apt 319
Bellflower, CA 90706




Mildred Henderson, Pro Se
10427 Artesia Blvd., Apt 319
Bellflower, CA 90706




Mark Trimble, Pro Se
1608 Alaska Ave
League City, Texas 77573




Financial Freedom Senior Funding Corporation
Registered Agent, CT Corporation System
1999 Bryan St., Suite900
Dallas, TX 75201




Dale Lee, Court Reporter
Hand-Delivered




               60059th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551-2388

                                       Phone (409) 766-2424 Fax(409) 766-2292
                                                                                         Filed: 10/7/2015 4:45:28 PM
                                                                                      JOHN D. KINARD - District Clerk
                                                                                             Galveston County, Texas
                                                                                               Envelope No. 7278541
                                                                                                      By: Shailja Dixit
                                                                                                10/8/2015 8:19:59 AM

                             Cause No    14-CV-0609



LB. HENDERSON AND                            §                   IN THE DISTRICT COURT OF
MILDRED HENDERSON,                           §
                                             §
               Plaintiffs,                   §
                                             §
v.                                           §                GALVESTON COUNTY, TEXAS
                                             §
FINANCIAL FREEDOM SENIOR                     §
FUNDING CORPORATION, A                       §
SUBSIDIARY OF INDYMAC                        §
BANK, FSB                                    §
               Defendants.                   §                    56th JUDICIAL DISTRICT

                                     NOTICE OF APPEAL



Trial Court: 56th Judicial Court of Galveston County, Texas

Cause: 14-CV-0609,1. B. Henderson et al. v. Financial Freedom Senior Funding

        Corporation, a subsidiary of IndyMac bank, FSB

Date: Order signed October 2, 2015

Party: Interested party and assignee for I. B. and Mildred

       Henderson desires to appeal

Appeals Court: Either the First or Fourteenth Court of Appeals

Party Name: Mark Trimble



                                                              Respectfully submitted,



                                                                   /s/ Mark Trimble
                                                                   Mark Trimble, Assignee for
                                                                   Plaintiffs I. B. Henderson and
                                                                   Mildred Henderson
                                                                   1608 Alaska Ave
                                                                    League City Texas 77573
                                                                    409-256-1019 (phone)
                                                                    409-877-1368 (fax)
                                                                     markctrimble@ymail.com


                                     Certificate of Service


       I certify that a true and accurate copy of the foregoing document was served via fax on
the 5 day October 2015 addressed to the following:

Financial Freedom                                             /s/ Mark Trimble
PO Box 85400
MailstopFF-01
Austin TX 78708
Fax: 800-865-1256